DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,769,384 (parent patent), as well as over claim 1 of US Patent 10,740,371 (grandparent patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than the parent patent and also broader than the grandparent patent. In other words, claims of the parent patent / the grandparent patent anticipate the instant claims. Anticipation is “the ultimate or epitome . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sinha (US PG Pub. 2014/0365226, in an applicant submitted IDS filed on 12/23/2020, referred to as Sinha).

Regarding claims 1 and 18, Sinha discloses a method and a system (Fig. 1, [0007-0011], a computer implemented a method / system for processing dialog errors such as incorrectly understood a voice command in voice interactions between a user and a digital assistant) comprising: 

implementing, by a machine learning-based dialogue service, a conversational deficiency assessment of a target dialog system of a subscriber to the machine learning-based dialog service ([0011], computer implemented machine learning techniques for identifying problems / errors during voice dialog between a user and a digital assistant), 
wherein implementing the conversational deficiency assessment includes: 
(i) identifying one or more distinct corpora of mishandled utterances based on an assessment of the one or more distinct corpora of dialogue data ([0008-0011], [0097-0098], [0104-0105], Fig. 4A, #407, detecting errors or problems of when the digital assistant processing user’s voice requests); 
(ii) identifying one or more candidate corpus of mishandled utterances from the one or more distinct corpora of mishandled utterances as one or more suitable candidates for building one or more new dialogue competencies for the target dialogue system if one or more candidate metrics of the one or more candidate corpus of mishandled utterances satisfy a candidate threshold ([0075-0083], [00133-00124], Fig. 4A, #414, finding nodes in ontology based on user’s intent, elicits additional input from the user via a natural language dialogue; Note, the nodes related to user’s intent and additional information from the user are claimed “candidate corpus”; the confidence value of nodes in ontology corresponds to the claimed “candidate metrics”; selecting nodes based on relative importance meets “satisfy a candidate threshold” ); and 
building the one or more new dialogue competencies for the target dialogue system for each of the one or more candidate corpus of mishandled utterances having candidate metrics that satisfy the candidate threshold ([0089-0095], generating additional dialog interactions with a user to request additional information using task flow module; As explained above, relative importance of nodes in ontology is claimed “candidate metrics”).


Claims 1 and 18 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Shah et al. (US PG Pub. 2019/0115027, in an applicant submitted IDS filed on 12/23/2020, referred to as Shah).

Regarding claims 1 and 18, Shah discloses a method and a system (Fig. 1, [0020-0021], a computer implemented system / method for processing voice interactions between a cloud-based automated assistant and a user) comprising: 

implementing, by a machine learning-based dialogue service, a conversational deficiency assessment of a target dialog system of a subscriber to the machine learning- based dialog service ([0003], [0005], [0007], [0046], machine learning for training a dialog management policy model based on positive / negative responses from a user; [0006] shows an example that a user may say “no, that isn’t what I wanted”; [0044], machine learning model such as neural network), 

(i) identifying one or more distinct corpora of mishandled utterances based on an assessment of the one or more distinct corpora of dialogue data ([0006], [0046-0047], the user sounds frustrated and give a negative feedback response which is claimed “mishandled utterances”); 
(ii) identifying one or more candidate corpus of mishandled utterances from the one or more distinct corpora of mishandled utterances as one or more suitable candidates for building one or more new dialogue competencies for the target dialogue system if one or more candidate metrics of the one or more candidate corpus of mishandled utterances satisfy a candidate threshold ([0053-0057], generating training instances from a plurality of candidate responsive actions for training a dialog policy model; [0053], the training instances including positive and negative feedback that satisfies some thresholds); and 
building the one or more new dialogue competencies for the target dialogue system for each of the one or more candidate corpus of mishandled utterances having candidate metrics that satisfy the candidate threshold ([0048], [0053], [0057], [0063], [0062], training dialog policy models to dialog system based on user’s positive / negative feedback; the turn level feedback values are claimed “candidate metrics”; [0053], training instances include turn-level feedback satisfies some threshold).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659